NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


CEDRIC LAMONT CRAWFORD,                      )
                                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4904
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )


Opinion filed August 21, 2019.

Appeal from the Circuit Court for Pinellas
County; Michael F. Andrews, Judge.

Howard L. Dimmig, II, Public Defender, and
Christopher Desrochers, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed. See Graham v. State, 207 So. 3d 135 (Fla. 2016); Valdes v.

State, 3 So. 3d 1067 (Fla. 2009).
KHOUZAM, C.J., LUCAS, and SMITH, JJ., Concur.




                                    -2-